ALD-206                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-2129
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                                 JIHAD GARRETT,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                     (D.C. Criminal Action No. 2-18-cr-00125-001)
                      District Judge: Honorable William J. Martini
                      ____________________________________

               Submitted on Appellee’s Motion for Summary Affirmance
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 28, 2022

             Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                             (Opinion filed: August 10, 2022)
                                        _________

                                        OPINION*
                                        _________



PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
        Federal prisoner Jihad Garrett appeals from an order of the District Court denying

his motions for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The

Government has filed a motion for summary affirmance. For the following reasons, we

grant the Government’s motion and will summarily affirm the District Court’s order.

        In 2019, Garrett was convicted, upon a jury verdict, of (1) possession of a firearm

by a convicted felon, (2) possession with intent to distribute heroin, and (3) carrying a

firearm during a drug trafficking crime. He was sentenced to an aggregate prison term of

110 months. According to the Bureau of Prisons, Garrett has a release date of June 7,

2026.

        As relevant to this appeal, Garrett filed a pro se motion for compassionate release

on April 4, 2022, contending that his health conditions—obesity, hypertension, and

irregular heartbeat—and his long-term symptoms from contracting COVID-19 made him

susceptible to further complications if he contracted the virus again. The District Court

denied Garrett’s motion, finding that his health conditions did not present an

extraordinary circumstance and that, in any event, the weighing of the 18 U.S.C.

§ 3553(a) factors precluded his release. Garrett appealed. Because the appeal presents

no substantial question, we will summarily affirm. See 3d Cir. L.A.R. 27.4 (2011); 3d

Cir. I.O.P. 10.6 (2018).

        We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District

Court’s denial of compassionate release, including its weighing of the § 3553(a) factors,

for abuse of discretion. See United States v. Andrews, 12 F.4th 255, 259 (3d Cir. 2021);
                                              2
United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). Under that standard, “we

will not disturb the court’s determination unless we are left with a definite and firm

conviction that it committed a clear error of judgment in the conclusion it reached.”

Andrews, 12 F.4th at 259 (quotation marks and alteration omitted).

       We need not review the District Court’s conclusions as to whether Garrett showed

extraordinary and compelling reasons for release, because the conclusion that release is

not warranted upon review of the § 3553(a) factors is sufficient to support the District

Court’s rulings in this case. See United States v. Tinker, 14 F.4th 1234, 1238-39 (11th

Cir. 2021) (per curiam). In weighing the § 3553(a) sentencing factors, the District Court

noted that Garrett had served only about 50 months of his 110-month sentence and

concluded that releasing him would diminish the seriousness of his offenses and fail to

promote respect for the law. See Pawlowski, 967 F.3d at 330-31. These were relevant

considerations, see 18 U.S.C. § 3553(a)(2)(A), and we cannot say that the District Court

erred in relying on them. See United States v. Chambliss, 948 F.3d 691 (5th Cir. 2020)

(holding that court did not err in denying compassionate release where defendant had

served 14 years of his 30-year sentence for drug trafficking offenses). Contrary to

Garrett’s contention on appeal, the Government was not required to raise its arguments in

favor of summary action first in the District Court. We will therefore affirm the District

Court’s judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                             3